Citation Nr: 1604662	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating for residuals of right ankle fracture currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and witness C. R.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1998 to October 1998.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for healed residuals of right ankle fracture.  A 10 percent rating was awarded, effective June 22, 2011.  The Veteran disagreed with the 10 percent rating granted, and the current appeal ensued.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Virtual VA file.

In January 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The Veteran's residuals of right ankle fracture is currently manifested by pain/weakness of the ankle for which the Veteran regularly wears a leather brace; at no time during the pendency of the claim has the Veteran's residuals of right ankle fracture been manifested as ankylosis or marked limitation of motion or deformity.

CONCLUSION OF LAW

The criteria for a disability evaluation greater than 10 percent for residuals of right ankle fracture have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270 - 74 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter sent in July 2011.  In addition, the appeal of the initial rating for residuals, right ankle fracture, is a downstream issue, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in October 2011, and April 2015.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law with regards to the claim for entitlement to a compensable initial disability rating for residuals of right ankle fracture.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14 (2015).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be additionally tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of right ankle fracture have been rated under Diagnostic Code 5271.  Under this code, where motion is limited to a moderate degree a 10 percent rating is applied.  A 20 percent rating is available where motion is limited to a marked degree.  38 C.F.R. § 4.71a (2015).  

Disabilities of the ankle can also be rated based on limitation of the affected joint under several diagnostic codes.  Ankylosis of the ankle is rated under Diagnostic Code 5270.  Under that code, a 20 percent rating is warranted when the ankle is ankylosed in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted when the ankle is ankylosed in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted when the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a (2015). 

Ankylosis of the subastragalar or tarsal joint is rated under Diagnostic Code 5272.  Under that code, a 10 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  A 20 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a (2015).

Malunion of the os calcis or astragalus is rated under Diagnostic Code 5273.  Under that code a 10 percent rating is warranted for moderate deformity and a 20 percent rating is warranted for marked deformity.  38 C.F.R. § 4.71a (2015).

A 20 percent rating is warranted for an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

The Board finds that the weight of the evidence demonstrates that the criteria for a disability rating in excess of 10 percent for the Veteran's right ankle disability are not met.  In short, the evidence demonstrates moderate limitation of ankle motion, but does not more nearly approximate marked limitation of ankle motion or ankylosis.

An October 2011 VA examination lists the Veteran's range of motion as 40 degrees of plantar flexion with painful motion beginning at 20 degrees, and 10 degrees dorsiflexion with painful motion beginning at 5 degrees.  While the examiner found pain upon palpation, the examiner did not find ankylosis or any functional impairment with the Veteran's ability to work.  The Veteran does use a leather ankle brace as an assistive device.

An April 2015 VA examination lists the Veteran's range of motion as normal with 45 degrees of planter flexion and 20 degrees dorsiflexion.  No pain was noted upon manipulation.  In addition, the Veteran's right ankle condition manifested no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue, and no functional impairment or impact on ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  While the examiner did note objective evidence of crepitus and suspected instability or dislocation, the examiner did not find ankylosis or degenerative or traumatic arthritis, and X-rays revealed normal findings.  Thus, with no limitation of motion, the current 10 percent rating must be based on the pain/weakness of the ankle for which the Veteran wears a leather brace.

In considering the Veteran's ankle disability, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as was noted above, there is no limitation of motion, so there is no additional uncompensated limitation that would be subject to potential compensation under DeLuca.  

In addition, while the Veteran has complained of pain in the ankle, it does not inhibit her daily functioning to a level that would warrant any higher ratings.  The April 2015 VA examiner found that the functional limitation does not impact the Veteran's ability to perform any type of occupational task such as standing, walking, lifting or sitting.  Nor did the April 2015 VA examiner find that any pain, weakness, fatigability or incoordination significantly limits the Veteran's functional ability during any flare-ups or extended period of use.  Moreover, the Veteran stated that she no longer has flare-ups as she is "careful not to sprain her ankle."  Therefore, based on all of the foregoing, the effect of her symptoms is adequately contemplated in the currently assigned disability ratings.

The Board also finds that the available schedular rating criteria are adequate to rate the Veteran's residuals of right ankle fracture.  Higher ratings are available, but the Veteran does not meet the criteria for those ratings.  Her disability picture is not shown to be exceptional or to cause frequent hospitalization or marked interference with employment.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that the evidence of record is against the assignment of rating greater than those assigned for residuals of right ankle fracture of 10 percent as of June 22, 2011.  The claim for any higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of right ankle fracture is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


